IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE              FILED
                          MAY SESSION, 1997             January 16, 1998

                                                     Cecil W. Crowson
WILLIE LEE HENDERSON,        )                     Appellate Court Clerk
                                    C.C.A. NO. 01C01-9607-CR-00304
                             )
      Appe llant,            )
                             )
                             )      DAVIDSON COUNTY
VS.                          )
                             )      HON. ANN LACY JOHNS
STATE OF TENNESSEE,          )      JUDGE
                             )
      Appellee.              )      (Writ of Ha beas C orpus R elief)




FOR THE APPELLANT:                  FOR THE APPELLEE:

WILLIE LEE HENDERSON Pro Se         JOHN KNOX WALKUP
Special Needs Facility/Unit 10      Attorney General and Reporter
7575 Cockrill Bend Industrial Rd.
Nashville, TN 37209-1057            MICH AEL J . FAHE Y, II
                                    Assistant Attorney General
                                    450 James Robertson Parkway
                                    Nashville, TN 37243




ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                      ORDER


       On July 5, 1995, Appellant, Willie Lee Henderson, filed a petitio n for a w rit

of habea s corpu s in the D avidson Coun ty Crimina l Court. In Ja nuary of 1 996,

the petition was d ismiss ed by th at cou rt withou t a hea ring. A ppella nt app eals

from the trial court’s summary dismissal of his petition.



       After a review of the re cord, w e affirm pursu ant to C riminal Court of

Appeals Rule 20.



       In March of 1948, Appellant was sentenced to ninety -nine years in the

Tennessee Department of Correc tions follow ing a con viction for m urder. In

October of 1974, his sen tence was c omm uted by Go vernor W infield Dunn.

Appellant was released on November 13, 1974 and placed on five years of

supervision. In 1978, Appellant was involve d in an incide nt whic h resu lted in h is

being convicted of kidnaping with intent to rob, robbery and criminal sexual

conduct in the first degree. As a result of these convictions, on September 17,

1979, Governor Lamar Alexander revoked Appellant’s commutation.



       Appellant contends that the revocation of his commutation occurred after

the expiration of his original sentence would have occurred had he remained

imprisoned and good and honor time were taken into account. He argues that

the trial court erred in refusing to hold an eviden tiary he aring o n this iss ue an d in

dismissing his petition for lack of subject matter jurisdiction.




                                           -2-
      It is well settled that habeas c orpus relief is available on ly when it appea rs

on the face of the judg ment that a c onviction is void or whe n the petitioner's term

of imprison ment h as expire d. Tenn . Code Ann. § 29-21-101; State v. Archer,

851 S.W .2d 15 7, 164 (Ten n. 199 3). In oth er wor ds, “the only relief that can be

given a prisone r in a state habea s corpus pro ceeding is relea se.” State v.

Warren, 740 S.W.2d 427, 428 (T enn. C rim. App . 1986). In the matter sub judice,

Appellant does not contest the validity of the convictions for robbery, kidnaping

and crimin al sexu al con duct.    H abea s corp us relie f does not lie when the

petitioner is rightfully imprisoned un der a valid judgm ent and imme diate release

is not an option.



      According ly, we affirm the trial court’s judgment pursuant to Court of

Criminal Appeals Rule 20.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                         -3-